DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/02/2021 has been entered.
Response to Amendment
Applicant’s amendments and remarks, filed 11/02/2021, are acknowledged. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
Status of Claims
Claims 1-23 are currently under examination. 
Priority
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) to provisional application  62/743,588, filed 10/10/2018, and 62/587,773, filed 11/17/2017, are acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) document(s) submitted on 11/30/2021 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS document(s) has/have been fully considered by the examiner.

Withdrawn Objections/Rejections
The rejection of claims 1-23 under 35 U.S.C. 112(b) is withdrawn in view of applicant’s arguments (on pages 6-7 of the Remarks filed 11/02/2021) and/or amendments.
Response to Arguments
Applicant’s responses and arguments filed 11/02/2021 regarding invocation of 35 USC 103 have been fully considered and found not persuasive for the following reasons.
Applicant amended the independent claims 1, 22 and 23 with the limitation “uses spiral k-space trajectories” for clarification of the claim language which is changing the scope of the claims.
 Applicant argues (on pages 8-10) that the references of record Usman and Liu do not teach the amended limitation “uses spiral k-space trajectories”. 
The examiner is reconsidering the references of record and found Usman teaching the spiral trajectories as priory claimed as directed to the data but not the amended limitations as the uses of the “spiral k-space trajectories” are directed to the acquisition of the data. Therefore, the examiner is considering new grounds of rejection with new references.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains 
Claim 13 recites “a region around the heart using outer volume suppression or inner volume selection”. The specification does not define or describe what is the “outer volume suppression or inner volume selection”. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 19 recites “generating, from part of the acquired magnetic resonance imaging data, a static image depicting myocardial scarring”. Nowhere is the specification is described “a static image depicting myocardial scarring”. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “a region around the heart using outer volume suppression or inner volume selection”. The specification does not define or describe what is the “outer volume 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 9, 11, 12, 17-23,  are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (USPN 20160104279 A1; Pub.Date 04/16/2016; Fil.Date 10/08/2015) in view of Feng et . 
Regarding claim 1, Li teaches a system with MRI and a method to use it (Title and abstract) with a method for free-breathing cine imaging ([0006] “the method includes performing one or more of the following scans using an MRI machine: ... (c) a cine MRI scan on the subject's heart,... (i) one or more scan is performed by using a continuous three dimensional radial acquisition scheme that results in the acquisition of a free-breathing k-space dataset”), comprising: acquiring, during free breathing of a subject, magnetic resonance imaging (MRI) data corresponding to an area of interest of the subject that comprises the heart ([0006] “the method includes performing one or more of the following scans using an MRI machine: ... (c) a cine MRI scan on the subject's heart;... (i) one or more scan is performed by using a continuous three dimensional radial acquisition scheme that results in the acquisition of a free-breathing k-space dataset”), wherein the acquiring of the imaging data is performed continuously over a plurality of heart-beats ([0010] “free-breathing scan acquires the data during a total of .about.500 heartbeats”) and [...uses spiral k- space trajectories; comprises applying a pulse sequence with a spiral trajectory; performing cardiac self-gating using a self-gating signal extracted from a central region of k-space and from the acquired imaging data...]; performing, on the acquired imaging data, respiratory motion correction to compensate for changes in the heart position during respiratory motion, wherein the motion correction comprises rigid or non-rigid registration to determine corrective displacements ([0008] “correcting for the subject's motion during one or more scans by a method including: (1) segmenting an acquired free-breathing k-space data set into different respiratory bins using self-navigation; (2) using a single bin as a reference, estimating the respiratory motion of all other bins using image-based 3D affine registration; and (3) using estimated translation vectors and affine transform matrices to modify the k-space data and trajectory, thereby resulting in motion-corrected k-space data and trajectory.” with a rigid registration performed for corrective displacement); and performing image reconstruction using the acquired imaging data to produce cine images of the area of interest over the plurality of heart-beats ([0006] “(ii) image reconstruction for one or more scan is performed using a constrained or compressed sensing scheme” and [0032] “By employing advanced imaging reconstruction schemes ("constrained" or "compressed sensing" as described herein below), the inventive methods effectively accomplish cardiac "self-gating" (i.e., no need for ECG gating), correct for breathing motion, and achieve high image quality with isotropic 3D resolution. Due to the continuous un-interrupted acquisition with high gating efficiency (almost 100% of the data is accepted/used for reconstruction), the total scan time can be significantly reduced. As described herein in detail below, in some embodiments total scan time may be approximately 20-30 minutes” as applied to [0037] to perform non-ECG gated, free-breathing, 3D whole -heart myocardial perfusion quantification. In some embodiments, the systems and methods described herein are implemented to perform non-ECG gated, free-breathing, 3D whole -heart cine imaging.”).
While Li teaches the acquisition as being performed according to a non-cartesian radial k-space trajectories (Title and [0008] “one or more scan is performed by using a continuous three dimensional radial acquisition scheme that results in the acquisition of a free-breathing k-space dataset”), Li does not specifically teach the uses spiral k- space trajectories; comprises applying a pulse sequence with a spiral trajectory; performing cardiac self-gating using a self-gating signal extracted from a central region of k-space and from the acquired imaging data as in claim 1.
However, Feng teaches within the same field of endeavor of non-cartesian sampling acquisition of MRI data (Title and abstract) the use of spiral k-space sampling trajectories (p.1747 col.2 1st ¶ “The desired k-space trajectory is given as, k(τ) = Aτeiωτ, where τ is a function of time and ω is a parameter determined from the Nyquist sampling criterion. In variable density spiral trajectory design, ω is linearly decreased with each gradient sample from ωmax at the center to ωmin at the edge of the k-space” ) teaching the uses spiral k-space trajectories; comprises applying a pulse sequence with a spiral trajectory with Feng teaching (p.1546 col.2 2nd and th ¶) “Radial and spiral k-space trajectories are the most common non-Cartesian imaging trajectories... Both radial and spiral sequences are inherently more robust to flow and motion artifacts than Cartesian sequences, because they repeatedly sample the center of k-space and thus effectively average the high-energy center of k-space” with improvement for spiral trajectories with “Spiral bSSFP is more sensitive to off-resonance effects, whereas radial bSSFP suffers more from streaking artifacts due to undersampling”.
Therefore, it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have modified the system-method of Li with the uses spiral k-space trajectories; comprises applying a pulse sequence with a spiral trajectory, since one of ordinary skill in the art would recognize that using data acquisition sampling for MRI data along spiral k-space trajectories was known in the art as taught by Feng. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Feng and Li teach cardiac MRI. The motivation would have been to ideally improve image reconstruction and cardiac-gated cine imaging, as suggested by Feng (p.1546 col.2 2nd and 4th ¶ and p.1555 col.1 2nd-3rd ¶.).
Li and Feng do not specifically teach performing cardiac self-gating using a self-gating signal extracted from a central region of k-space and from the acquired imaging data as in claim 1.
However, Liu teaches within the same field of self-gated free-breathing cardiac cine MRI (Title and abstract) performing cardiac self-gating using a self-gating signal extracted from a central region of k-space of the acquired imaging data (Fig. 3 with cardiac and respiratory self-gating and p.1230 col.2 1st-2nd ¶ "k-space center gating methods have been applied to free-breathing respiratory self-gated coronary (4,5, 7) as well as cine (6,8) imaging” ... “Cardiac gating signals have been obtained using extra navigator echoes (11-14) or image data (15). These cardiac self-gated methods typically use breath-holds to avoid the complexity of separating cardiac motion from respiratory motion. During free breathing, respiratory and cardiac motions 
Therefore, it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have modified the system-method of Li and Feng with performing cardiac self-gating using a self-gating signal extracted from a central region of k-space and from the acquired imaging data, since one of ordinary skill in the art would recognize that using the central region of the spiral k-space trajectories to perform cardiac and respiratory gating was known in the art as taught by Liu. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Liu and Li teach cardiac MRI. The motivation would have been to ideally improve image quality with cardiac-gated cine imaging, as suggested by Liu (pg. 5, Discussion, full para. 1, lines 8-9).

Regarding independent claim 22, Li teaches a system (Tile and abstract) with a MRI device and processor ([0008] “the invention teaches a non-transitory machine-readable medium having machine executable instructions for causing one or more processors of an magnetic resonance imaging (MRI) machine, and/or a subsystem configured to function therewith, to execute a method”) with Li, Feng and Liu teaching the method for free-breathing cine imaging as in claim 1 wherein the same step limitations are claimed in claim 22 than in claim 1. Therefore, the above comments and conclusions apply directly mutatis mutandis to the subject matter of claim 22 and Li, Feng and Liu disclose claim 22.



Regarding the dependent claims 9, 11, 12, 17-21, all the elements of these claims are instantly disclosed or fully envisioned by the combination of Li, Feng and Liu.
Regarding claim 9, Li teaches a steady-state free precession pulse sequence ([0051] “the T2-weighted imaging for detection of edema uses a balanced steady state free precession (bSSFP) pulse sequence”).
Regarding claim 11, Li teaches using at least one of parallel imaging, compressed sensing, dictionary learning, model-based reconstruction, low rank tensor reconstruction, manifold learning, or machine learning ([0054] “In some embodiments, image reconstruction is performed for one or more of the scans described above using "constrained" or "compressed sensing."”).
Regarding claim 12, Li teaches the area of interest comprises the whole heart of the subject (abstract “The present invention teaches systems and methods for a simple cardiac MRI approach that (1) continuously acquires data; (2) covers the entire heart with high isotropic resolution within a few minutes”).
Regarding claim 17, Li teaches a pulse sequence during or after injection of a contrast agent into the subject ([0006] In some embodiments, the method further includes introducing a 
Regarding claim 18, Li teaches a T1, T2, or other magnetization preparation are performed one or more times during the acquisition to cause a signal intensity variation (abstract “Applications of the inventive systems and methods include, but are in no way limited to cardiac cine, myocardial perfusion, coronary MRA, delayed enhancement imaging, myocardial T1-weighted imaging for fibrosis imaging, and myocardial T2-weighted imaging for edema imaging).
Regarding claim 19, Li teaches performing T1-weighted imaging for fibrosis imaging of the subject's heart (Claim 2) and “Delayed enhancement has been shown to be an excellent method for defining scarring in the left ventricle, which is of great clinical importance in myocardial infarction and many forms of cardiomyopathy “ ([0031]) therefore teaching imaging the static features of the scarred heart or a static image depicting myocardial scarring as claimed.
Regarding claim 20, Li teaches generating, from part of the acquired magnetic resonance imaging data, a parametric map of T1 or T2 relaxation times ([0008] “the method executed further includes performing T2-weighted imaging for edema imaging of the subject's heart and/or performing T1-weighted imaging for fibrosis imaging of the subject's heart” wherein imaging reads on mapping).
Regarding claim 21, Li teaches navigation is performed using a navigator signal played out during continuous acquisition using a rectilinear linear, spiral, cone, or other trajectory (Fig.6 and [0015] “image with conventional navigator gating (middle) and with an innovative motion correction method (right). As can be seen, the innovative method delivers excellent image quality without the penalty in scan time.” for comparative analysis).

Claims 2, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (USPN 20160104279 A1; Pub.Date 04/16/2016; Fil.Date 10/08/2015) in view of Feng et al. (2016 Magnetic Resonance in Medicine 75:1546–1555; Pub.Date 2016)  in view of Liu et al. (2010 .
Li, Feng and Liu teach a system and method as set forth above. Feng teaches as discussed above the spiral trajectories (p.1747 col.2 1st ¶ “The desired k-space trajectory is given as, k(τ) = Aτeiωτ, where τ is a function of time and ω is a parameter determined from the Nyquist sampling criterion. In variable density spiral trajectory design, ω is linearly decreased with each gradient sample from ωmax at the center to ωmin at the edge of the k-space”) with a gradient echo spiral pulse sequence with a spiral trajectory (p.1548 col.1 last ¶ “we used a Siemens gradient-echo cardiac” and col.2 2nd ¶ “The trajectory estimation method has been studied for spiral-out gradient echo sequences (17) and can be directly applied to the spiral-out bSSFP sequence in this study. For the spiral-in/out bSSFP sequence, we used a similar method and studied the validity of the model for this trajectory”) reading on a gradient echo spiral pulse sequence with a spiral trajectory.
Li, Feng and Liu do not specifically teach the spiral trajectory rotated by the golden angle in time as in claim 2.
However, Bi teaches within the same field of endeavor a system with MRI and a method to use it (Title and abstract) with a method for free-breathing cine imaging ([0009] “a method for performing 3D body imaging using iterative motion correction and averaging includes performing  a free-breathing continuous 3D MRI acquisition” reading on a CINE imaging with sequences to acquire iteratively images of the same region to capture motion) the acquisition performed using a gradient echo ([0029] “for so-called "gradient echo" imaging”) spiral pulse sequence with a spiral trajectory rotated by the golden angle in time (Fig.5 and [0040] “FIG. 5 illustrates the k-space trajectory of these two sequences, using stack-of-stars and koosh-ball k-space ordering, respectively. In both cases, golden angle trajectory was used to ensure uniform k-space 
Therefore, it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have modified the system-method of Li, Feng and Liu with the spiral trajectory rotated by the golden angle in time, since one of ordinary skill in the art would recognize that using the central region of the spiral k-space trajectories to perform cardiac and respiratory gating was known in the art as taught by Bi. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Bi and Li teach cardiac MRI. The motivation would have been to ideally provide a uniform covering of the k-space central region for better motion correction, as suggested by Bi ([0040] to ensure uniform k-space distribution).
Regarding claim 6, Li, Feng and Liu do not specifically teach a pulse sequence which uses a uniform density spiral.
However as discussed above for claim 2, Bi teaches “the k-space trajectory of these two sequences, using stack-of-stars and koosh-ball k-space ordering, respectively. In both cases, golden angle trajectory was used to ensure uniform k-space distribution.” (Fig.5 and [0040]) therefore teaching a pulse sequence which uses a uniform density spiral as claimed.
Therefore, it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have modified the system-method of Li, Feng and Liu with a pulse sequence which uses a uniform density spiral, since one of ordinary skill in the art would recognize that using a uniform distribution in the k-space for the trajectory was known in the art as taught by Bi and since rotating the spiral trajectories with the golden angle was also known in the art as taught by Bi and Feng. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Bi and Li teach cardiac MRI. The motivation would have been to ideally provide a uniform covering of the k-space central region for better motion correction, as suggested by Bi ([0040] to ensure uniform k-space distribution).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (USPN 20160104279 A1; Pub.Date 04/16/2016; Fil.Date 10/08/2015) in view of Feng et al. (2016 Magnetic Resonance in Medicine 75:1546–1555; Pub.Date 2016)  in view of Liu et al. (2010 Magnetic Resonance in Medicine 63:1230–1237; Pub.Date 2010) as applied to claims 1, 9, 11, 12, 17-23, and further in view of Usman et al. (2017 Magnetic Resonance Imaging 38:129-137; Pub.Date 05/2017).
Li, Feng and Liu teach a system and method as set forth above.
Li, Feng and Liu do not specifically teach extracting the self-gating signal from a fully sampled central region of the k-space as in claim 3.
Regarding claim 3, Usman (pg. 130-132) teaches within the same filed of endeavor a system and method for free breathing cine imaging (Title, abstract and p.130-132) extracting the self-gating signal from a fully sampled region of k-space (Fig. 1c and p.130 col.2 2nd ¶ " ... After the acquisition of a number of interleaves that populate full k-space (so called one full set”) with Feng as discussed above for claim 1 teaching the spiral trajectories rotated (p.1747 col.2 1st ¶ “The desired k-space trajectory is given as, k(τ) = Aτeiωτ, where τ is a function of time and ω is a parameter determined from the Nyquist sampling criterion. In variable density spiral trajectory design, ω is linearly decreased with each gradient sample from ωmax at the center to ωmin at the edge of the k-space”) and the use of center region of the k-space for motion correction.
Therefore, it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have modified the system-method of Li, Feng and Liu with extracting the self-gating signal from a fully sampled central region of the k-space, since one of ordinary skill in the art would recognize that populating the central region of the spiral k-space for obtaining an uniform central k-space for trajectories to perform cardiac and respiratory gating was known in the art as taught by Usman and Feng. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Usman and Li teach .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (USPN 20160104279 A1; Pub.Date 04/16/2016; Fil.Date 10/08/2015) in view of Feng et al. (2016 Magnetic Resonance in Medicine 75:1546–1555; Pub.Date 2016)  in view of Liu et al. (2010 Magnetic Resonance in Medicine 63:1230–1237; Pub.Date 2010) in view of Usman et al. (2017 Magnetic Resonance Imaging 38:129-137; Pub.Date 05/2017) as applied to claims 1, 9, 11, 12, 17-23 and further in view of Guo et al. (2016 Magnetic Resonance in Medicine 7:417-429; ePub. 10/31/2015). 
Li, Feng, Liu and Usman teach a system and method as set forth above. As discussed above for claim 3, Liu with Li and Feng, teaches extracting the self-gating signal from the fully sampled central region of the k-space.
Li, Feng, Liu and Usman do not specifically teach to teach that the extraction comprises principal component analysis (PCA).
However, Guo teaches within the same field of endeavor of self-gated cardiac cine imaging of the heart (Title and abstract) extracting comprises principal component analysis (p.421 col.1 3rd ¶ "First, a simple method based on principal component analysis (PCA) was used to extract the cardiac waveform”, with Fig. 5 “Example of the PCA-based motion extraction from a free-breathing scan” and p.425 col.2 last ¶ "The PCA-based method that extracted the cardiac and respiratory motion waveforms from the pseudo-projection stream assumed that the two types of motion were sufficiently distinct from each other and could be captured in two principal components.").
nd ¶ and p. 427 col.1 1st ¶).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (USPN 20160104279 A1; Pub.Date 04/16/2016; Fil.Date 10/08/2015) in view of Feng et al. (2016 Magnetic Resonance in Medicine 75:1546–1555; Pub.Date 2016)  in view of Liu et al. (2010 Magnetic Resonance in Medicine 63:1230–1237; Pub.Date 2010) as applied to claims 1, 9, 11, 12, 17-23, and further in view of Chen et al. (USPN 20150285889 A1; Pub.Date 10/08/2015; Fil.Date 04/02/3015).
Li, Feng and Liu teach a system and method as set forth above.
Li, Feng and Liu do not specifically teach a pulse sequence using a variable density spiral with a fully sampled center as in claim 5.
Li, Feng and Liu do not specifically teach decomposition of low rank and sparsity components to separate background and dynamic components as in claim 8.
Regarding claim 5, Chen teaches using a variable density spiral (Title and abstract “The acquiring includes performing accelerated variable-density sampling” and [0044] “The variable-density sampling may include variable-density spiral sampling, and the phase-contrast displacement encoding may include cine displacement encoding with stimulated echoes 
Therefore, it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have modified the system-method of Li, Feng and Liu with a pulse sequence using a variable density spiral with a fully sampled center, since one of ordinary skill in the art would recognize that performing variable-density sampling with spiral sampling over fully sampled center region of the k-space was known in the art as taught by Chen. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Chen and Li teach cardiac cine MRI. The motivation would have been to ideally provide better imaging corresponding to the physiological function of the area of interest, as suggested Chen (abstract).

Claims 7, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (USPN 20160104279 A1; Pub.Date 04/16/2016; Fil.Date 10/08/2015) in view of Feng et al. (2016 Magnetic Resonance in Medicine 75:1546–1555; Pub.Date 2016)  in view of Liu et al. (2010 Magnetic Resonance in Medicine 63:1230–1237; Pub.Date 2010) as applied to claims 1, 9, 11, 12, 17-23, and further in view of Shin et al. (USPN 20130274592 A1; Pub.Date 10/17/2013; Fil.Date 02/28/2013).
Li, Feng and Liu teach a system and method as set forth above.
Li, Feng and Liu do not specifically teach a pulse sequence which uses a dual density spiral as in claim 7.
Li, Feng and Liu do not specifically teach a pulse sequence which uses a stack-of-spirals trajectory used to cover a 3d volume as in claim 15.
which uses spirals with a slice selection gradient played out during readout to cover a 3d volume with cones as in claim 16.
However, regarding claim 7, Shin teaches within the same field of endeavor of MRI imaging analysis (Title and abstract) the use dual-density spiral for acquisition of images ([0077] “The pulse sequence of FIG. 2 can include an inversion preparation pulse followed by ... the acquisition of 3D stack-of-spiral data... the spiral trajectory can be used in place of a 2D Fourier Transform (FT) readout employed in some conventional systems. This may be achieved using, for example, dual density sampling such that the inner part of k-space is fully sampled”).
Therefore, it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have modified the system-method of Li, Feng and Liu with a pulse sequence which uses a dual density spiral, since one of ordinary skill in the art would recognize that using a dual-density spiral for acquisition of images was known in the art as taught by Shin. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Shin and Li teach cardiac cine MRI. The motivation would have been to ideally provide a method to ensure that the inner part of the k-space is fully sampled for proper data analysis, as suggested Shin ([0077]).
Regarding claim 15, Shin teaches the use a pulse sequence which uses a stack-of-spirals trajectory (Fig. 3 and [0032] “FIG. 3 shows a stack-of-spiral k-space trajectories for 3D data acquisition”) used to cover a 3d volume ([0041] This disclosure provides systems and methods for three-dimensional (3D) volumetric late gadolinium enhancement (LGE) magnetic resonance imaging (MRI).)
Therefore, it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have modified the system-method of Li, Feng and Liu with a pulse sequence which uses a stack-of-spirals trajectory used to cover a 3d volume, since one of ordinary skill in the art would recognize that using stack of spirals trajectories for 3d volume imaging was known in the art as taught by Shin. One of ordinary skill in the art would have 
Regarding claim 16, Shin additionally teaches a pulse sequence which uses spirals with a slice selection gradient played out during readout to cover a 3d volume with cones ([0051] “In some situations, the time-efficient non-Cartesian readout comprises a stack-of-spirals or stack-of-EPI (echo planar imaging) or cone readout” with [0066] “In a non-Cartesian readout, the frequency can be modulated to yield a k-space trajectory that is non-Cartesian. The non-Cartesian readout can comprise a readout that comprises a stack of spirals or readouts along a surface of a cone (e.g., when multiple spirals are obtained at varying points in time)”). 
Therefore, it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have modified the system-method of Li, Feng and Liu with a pulse sequence which uses spirals with a slice selection gradient played out during readout to cover a 3d volume with cones, since one of ordinary skill in the art would recognize that using a readout that comprises a stack of spirals or readouts along a surface of a cone was known in the art as taught by Shin. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Shin and Li teach cardiac cine MRI. The motivation would have been to ideally provide a method to ensure that the inner part of the k-space is fully sampled for proper data analysis and providing the acquisition of a readout from the heart of the subject within a single heartbeat, as suggested Shin ([0077] and [0068]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (USPN 20160104279 A1; Pub.Date 04/16/2016; Fil.Date 10/08/2015) in view of Feng et al. (2016 Magnetic Resonance in Medicine 75:1546–1555; Pub.Date 2016)  in view of Liu et al. (2010 Magnetic Resonance in Medicine 63:1230–1237; Pub.Date 2010) as applied to claims 1, 9, 11, 12, 17-23, and further in view of Boada et al (USPN 20170220900 A1; Pub.Date 08/03/2017; .
Li, Feng and Liu teach a system and method as set forth above. 
Li, Feng and Liu do not specifically teach decomposition of low rank and sparsity components to separate background and dynamic components as in claim 8.
However, Boada teaches within the same field of endeavor of MRI imaging (Title and abstract) decomposition of low rank and sparsity components to separate background and dynamic components ([0013] “The decomposition procedure(s) can be a low rank plus sparse (L+S) decomposition procedure. A first matrix(es) can be generated based on the first imaging information and second matrix(es) can be generated based on the second imaging information” and [0056] “The L+S matrix decomposition can be used by the exemplary system, method and computer-accessible medium for the isolation of the low-rank defining ODF features. It can be used to recover both the low-rank and the sparse components exactly under limited restrictions of rank and sparsity.... it can be used for tasks such as... background extraction in video... and dynamic CT” reading on separation of background from dynamic images) and additionally, Weizman teaches within the same field of endeavor (Title and abstract) that “dynamic MRI as a superposition of a low-rank background component and a sparse dynamic component” ([0008]).
Therefore, it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have modified the system-method of Li, Feng and Liu with decomposition of low rank and sparsity components to separate background and dynamic components, since one of ordinary skill in the art would recognize that using low rank and sparsity matrices to separate background from dynamic images was known in the art as taught by Boada and Weizman. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Boada and Li teach diagnostic MRI imaging. The motivation would have been to ideally improvement to the image quality, as suggested Weizman ([0005]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (USPN 20160104279 A1; Pub.Date 04/16/2016; Fil.Date 10/08/2015) in view of Feng et al. (2016 Magnetic Resonance in Medicine 75:1546–1555; Pub.Date 2016)  in view of Liu et al. (2010 Magnetic Resonance in Medicine 63:1230–1237; Pub.Date 2010) as applied to claims 1, 9, 11, 12, 17-23, and further in view of Kawaji et al. (USPN 20150276909 A1; Pub.Date 10/01/2015; Fil.Date 05/09/2014).
Li, Feng and Liu teach a system and method as set forth above. Li, Feng and Liu teach a pulse sequence having has a spiral trajectory as discussed in claim 1.
Li, Feng and Liu do not specifically teach wherein the spirals are rotated in time by an angle differing from the golden angle as in claim 10.
However, Kawaji teaches within the same field of endeavor of MRI (Title and abstract) wherein the spirals are rotated in time by an angle differing from the golden angle ([0053] “To enable reconstruction of a subset of radial k-space lines with minimal artifacts, uniform distribution of the radial lines becomes desirable. However, a reconstruction window may only partially cover the acquisition window, and such coverage is dependent on the pulse sequence parameters; thus, golden-angle interleaving over multiple segments does not necessarily result in a uniform distribution. In this way, an empirical approach is developed to determine the optimal rotation angle that evenly distributes the radial k-space spokes for any subset of the acquisition window in a 3D k-space segmented radial stack-of-stars coronary MRI.” Therefore, defining a rotation different than with the golden angle for the non-cartesian trajectories).
Therefore, it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have modified the system-method of Li, Feng and Liu wherein the spirals are rotated in time by an angle differing from the golden angle, since one of ordinary skill in the art would recognize that using different rotation angle than the Golden angle to obtain uniform distribution of the non-cartesian trajectories within the k-space was known in the art as .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (USPN 20160104279 A1; Pub.Date 04/16/2016; Fil.Date 10/08/2015) in view of Feng et al. (2016 Magnetic Resonance in Medicine 75:1546–1555; Pub.Date 2016)  in view of Liu et al. (2010 Magnetic Resonance in Medicine 63:1230–1237; Pub.Date 2010) as applied to claims 1, 9, 11, 12, 17-23, and further in view of Salerno et al. (USPN 2016148378 A1; Pub.Date 05/26/2016; Fil.Date 11/25/2015).
Li, Feng and Liu teach a system and method as set forth above. 
Li, Feng and Liu do not specifically teach the area of interest is restricted to a region around the heart using outer-volume suppression or inner volume selection as in claim 13.
However, Salerno teaches within the same field of endeavor of non-cartesian acquisition of MRI data for cardiac imaging (Title and abstract) the area of interest is restricted to a region around the heart using outer-volume suppression or inner volume selection ([0046] “where the whole 3D volume or a sub-volume (i.e., region around the heart) may be tracked separately” wherein the outer volume is obtained with no cardiac motion or outside the region presenting a cardiac motion).
Therefore, it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have modified the system-method of Li, Feng and Liu with the area of interest is restricted to a region around the heart using outer-volume suppression or inner volume selection, since one of ordinary skill in the art would recognize that selecting a region of interest around the heart as a background region outside the cardiac activity was known in the art .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (USPN 20160104279 A1; Pub.Date 04/16/2016; Fil.Date 10/08/2015) in view of Feng et al. (2016 Magnetic Resonance in Medicine 75:1546–1555; Pub.Date 2016)  in view of Liu et al. (2010 Magnetic Resonance in Medicine 63:1230–1237; Pub.Date 2010) as applied to claims 1, 9, 11, 12, 17-23, and further in view of Beck (USPN 20160313433 A1; Pub.Date 10/27/2016; Fil.Date 04/22/2016).
Li, Feng and Liu teach a system and method as set forth above. Li teaches performing 3D imaging ([0061] “Example 1 Whole-Heart Coronary MRA with 100% Respiratory Gating Efficiency: Self-Navigated Three-Dimensional Retrospective Image-Based Motion Correction (TRIM)” with the 3D volume of the whole heart necessitating multiple slices) Li, Feng and Liu teach a pulse sequence having has a spiral trajectory as discussed in claim 1.
Li, Feng and Liu do not specifically teach performing simultaneously multi-slice imaging as in claim 14.
However, Beck teaches within the same field of endeavor of MRI imaging with motion compensation (Title and abstract) performing simultaneously multi-slice imaging (abstract and [0019] “This enables the simultaneous multi-slice technique to be used to acquire a number of slices at the same time” with [0037] for grouping sets of multi-slices for acquisition of volume “In this embodiment, the grouping of the first slices to form the first slice groups and the grouping of the second slices to form the second slice groups is performed using the simultaneous and/or coherent excitation of the slices according to the simultaneous multi-slice technique. In this way, the first slices of the number of first slice groups which are grouped to form a first slice group are 
Therefore, it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have modified the system-method of Li, Feng and Liu with performing simultaneously multi-slice imaging, since one of ordinary skill in the art would recognize that performing simultaneous multi-slice imaging was known in the art as taught by Beck. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Beck and Li teach motion compensated cardiac cine MRI. The motivation would have been to ideally perform optimized 3D imaging of the heart with motion compensation with acquiring and analysis of successive multi-slice groups, as suggested by Beck ([0019] and [0037]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bi et al. (USPN 20170328970 A1; Pub.Date 11/16/2017; Fil.Date 05/09/2017) with Bi teaches a system with MRI  and a method to use it (Title and abstract) with a method for free-breathing cine imaging ([0009] “a method for performing 3D body imaging using iterative motion correction and averaging includes performing a free-breathing continuous 3D MRI acquisition” reading on a CINE imaging with sequences to acquire iteratively images of the same region to capture motion) wherein the motion correction comprises non-rigid registration to determine corrective displacements ([0043] “Such contour was then mapped to the other respiratory phases using a B-spline based deformable registration”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572. The examiner can normally be reached Monday-Friday 9AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK M MEHL/Examiner, Art Unit 3793                                                                                                                                                                                                        
/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793